 In the,Matter ofWALTERL_\NTZ PRODUCTIONS,UNIVERSAL PICTURESCO.,INC.;andSCREEN CARTOON GUILDIn the Matter of LOEw's INC., ASS'N. OF MOTION PICTURE PRODUCERS,INC., MOTION PICTURE PRODUCERS&DISTRIBUTORS OF AMERICA, INC.,& PAT CASEYandSCREEN CARTOON GUILDIn the Matter of RAYMOND KATZ STUDIOandSCREEN CARTOON GUILDIn the Matter of LEON SCHLESINGER PRODUCTIONS CORP.andSCREENCARTOON GUILD,INDEP.Cases Nos. H-1449 to R-14.52, inclusive, respectively.-DecidedOctober 23, 1939Screen Cartoon Industry-Investigation of Representatives:refusals of em-ployers to bargain with petitioning union: in one case no reason assigned byemployer, in another because of claimed inappropriateness of unit, in two othersbecause of alleged non-applicability of Act to respectivebusinesses-Jurisdiction:"sustained; in-two eases-producer of animated motion picture cartoons exclusivelysells cartoon negatives to distributors within State for contemplated nationaland foreign distribution of prints made therefrom; in one case producer ex-clusively sells negatives to second producer within State, who adds sound effectsand exclusively resells such negatives to distributor in same State for contem-plated national and international distribution of prints made therefrom-UnitAppropriate for Collective Bargaining:all production employees in animatedcartoon department of one employer, including directors, story men, model de-signers, layout men, character layout artists, background artists, animators,assistant animators, inbet Veeners, checkers, tracers, opaquers, cameramen, andcellwashers, and excluding all clerical and supervisory employees ; in cases ofother three employers, same classifications save for omission of certain classifications not employed ; directors included although exercising certain supervisoryfunctions and empowered to recommend hiring and discharging; departmentheads of one employer likewise included; cell washers included despite relativewant of occupational skill; employees within unit under individual employmentcontracts not excluded by reason thereof; cameramen in cartoon department ofone employer included despite claim of jurisdiction by rival union allegedlyrepresenting cameramen in all other departments; producer-directors excludedbecause of desire of employer and no objection byunion-Representatives:petitioning union does not request certification on record ; testimony as tomajority representation by officer of union, unsupported by documentary proof;eligibility to participate in choice : employees ' in unit eligible to vote in elec-tion;-although they may be presently working for another employer underassignment of services pursuant to individual employmentcontract-ElectionsOrdered:separate elections for employees of each employer.16 N. L. R. B., No. 31.247383-40-vol. 16--15215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. William R. WalshandMr. David Sokol,for the Board.Mr. Alfred Wright,byMr. Gordon Hall, Jr.,of Los Angeles,Calif.,for Lantzand for Universal.Loeb and Loeb,byMr. Milton H. Schwartz,of Los Angeles,Calif.,for Loew's,forAssociation of Motion Picture ProducersInc., forMotion Picture Producers & Distributors of America,Inc., and forPat Casey.Mr. Isaac Martin Sackin,of Los Angeles, Calif., forKatz and forSchlesinger.Mr. George E. Bodle,of Los Angeles, Calif., for the Guild.Mr. H. E. Lindersmith,of Los Angeles, Calif., for Frank Tipperand certain other employees of Lantz.Mr. Herbert Aller,of Los Angeles, Calif., for the Photographers'Local.Mr. Stanley E. Fox,of Los Angeles, Calif., for the LaboratoryTechnicians' Local.Faries cQ McDowell,byMr. Leonard S. Janofsky,of LosAngeles,Calif., for The Society of Motion Picture Film Editors.Mr. Parker Bailey,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEOn February 1, 1938, Screen Cartoon Guild, herein called the-Guild, filed with the Regional Director for the Twenty-first Region(Los Angeles, California) a petition, and on June 8, 1939, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Walter Lantz and GeorgeH. Hall, co-partners doing business under the name of Walter LantzProductions,'Universal City, North Hollywood, California, hereincalled Lantz, and of employees of Universal Pictures Co., Inc., Uni-versal City, North Hollywood, California, herein called Universal,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On April 5, 1938, the Guild filed asimilar petition with the Regional Director, and on November 10,1938, April 7, May 11, and June 7, 1939, successive amended petitions,i The amended petition set forth the name of the employeras WalterLantz Productions.The record shows that the employer is a co-partnership composed of Walter Lantz andGeorge H. Hall. WALTER LANTZ PRODUCTIONS217concerning the representation of employees of Loew's Incorporated,herein called Loew's, of Association of Motion Picture Producers,Inc.,ofMotion Picture Producers & Distributors of America,Inc., and of Pat Casey, all located at Culver City, California.2OnApril 5, 1938, the Guild filed a similar petition with the RegionalDirector, and on June 8, 1939, an amended petition, concerning therepresentation of employees of Raymond Katz Studio, Los Angeles,California, herein called Katz.On October 17, 1938, the Guild fileda similar petition with the Regional Director, and on June 8, 1939,an amended petition, concerning the representation of employees ofLeon Schlesinger Productions,8 Hollywood, California, herein calledSchlesinger.Lantz, Loew's, Katz, and Schlesinger are at times re-ferred to herein collectively as the Companies.On April 12, 1939,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 '(c) of the Act, and Article III, Sections 3 andand 10 (c) (2), of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation upon the-peti-tions and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice, and furtherordered that for the purposes of hearing and for all other purposesthe cases be consolidated and that one record of the hearing be made.On May 22, 1939, the Regional Director issued a notice of hearingin the consolidated cases, copies of which were duly served uponLantz, upon Loew's, upon Katz, upon Schlesinger, upon the Guild,and upon the following labor organizations : International Allianceof Theatrical Stage Employees and Moving Picture Machine Op-erators of the United States and Canada, Los Angeles IndustrialUnion Council, and Central Labor Council.Thereafter, the RegionalDirector issued amended notices of hearing on June 5, June 19, andJuly 5, copies of each of which were duly served upon the foregoingpersons and organizations upon whom the original notice of hearingwas served.Pursuant to such notice, a hearing was held on 'July27, July 31, August 1, and August 2, 1939, at Los Angeles, Cali-fornia, before Henry W. Schmidt, the Trial Examiner duly desig-nated by the Board.The Board, Lantz, Loew's, Katz, Schlesinger.and the Guild appeared by their respective counsel.At the hearing Frank Tipper, acting through his counsel in his ownbehalf and in behalf of 67 other persons, employees of Lantz, filed2 "Metro-Goldwyn-Mayer, Inc.," rather than Loew's,was named in the original petitionas one of the employers,but the amended petitions all named Loew's.By "Metro-Goldwyn-Mayer, Inc.,"the petitioner in the original petition presumably intended Metro-Goldwyn-Mayer Corporation.The second and third amended petitions did not name Association ofMotion Picture Producers,Inc.,Motion Picture Producers&.Distributors of America, Inc.,and Pat Casey as employers of employees involved in the proceedings;in the fourthamended petition,however, thesethree employers againwere named.3The employer is named in the amended petition as Leon Schlesinger Productions Corp.The employer is an individual proprietorwhosecorrect trade name is asabove stated. 218,DECISIONS OF NATIONAL LABOR RELATIONS BOARDa motion pursuant to permission theretofore granted by the TrialExaminer, requesting leave to intervene in the proceedings, for thepurpose, among other things, of opposing certification of the Guildas collective bargaining representative of said employees.At thehearing International Photographers Local 659 of the InternationalAlliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States And Canada, herein called thePhotographers' Local, orally moved and thereafter filed its writtenmotion for leave to intervene in the proceedings, which the TrialExaminer granted. International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United Statesand Canada, Local 683, herein called the. Laboratory Technicians'Local, appeared at the hearing solely for the purpose of asserting itsclaim that the units alleged in the amended petitions did not includelaboratory technicians.It was stipulated and agreed by the Guildand the Laboratory Technicians' Local that the Guild in these pro-ceedings claimed no jurisdiction over laboratory technicians. .At the hearing, on joint motion of the Guild and the Board, andwithout objection by any other party, the petitions, as amended, weredismissed as to the investigation of representatives of employees ofUniversal Pictures Co., Inc., Association of Motion Picture Producers,Inc.,Motion Picture Producers & Distributors of America, Inc., andPat Casey.Lantz, Loew's, Katz, Schlesinger, the Guild, the Photographers'Local, the Laboratory Technicians' Local, Frank Tipper and the 67other employees of Lantz hereinbefore referred to, and the Boardparticipated in the hearing.The Photographers' Local was repre-sented by its business representative, and the other parties by theirrespective counsel.All the parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the opening of the hearing andagain at the close of all proof Katz and Schlesinger moved to dismissthe amended petitions with respect to these two parties, for wantof jurisdiction of the subject matter.The Trial Examiner deniedthese motions.Said parties moved that the hearing and the pro-ceedings in respect to them be severed from the consolidated pro-ceedings herein.The Trial Examiner denied this motion.At theconclusion of the hearing said parties moved to dismiss the amendedpetitions and the proceedings with respect to them, for want of suf-ficient proof, and, further, to dismiss the same with respect to allemployees under individual contract with either Katz or Schlesinger,,on the ground that such employees already had bargained with theirrespective employers directly.Said parties further moved to dis-miss the amended petitions and the proceedings regarding themselves,for the asserted reasons that the Guild had failed at the hearing to WALTER LANTZ PRODUCTIONS219establish its status as a labor organization,within themeaning of theAct, and failed to establishthat any employees of either of saidparties were members ofthe Guild.The TrialExaminer deniedthese motions of Katz andSchlesinger.For reasons hereinafter ap-pearing, thisruling ofthe TrialExamineris herebyaffirmed.Atthe close ofthe hearing Lantz and Loew'sfiledmotions to dismissthe amended petitions and the ,proceedingswithrespect to themselvesfor want' of'pr, oof-concerningcertain matters therein stated.Thesemotions were referredto theBoard for appropriate action.Duringthe courseof the hearing the TrialExaminer made several rulings onothermotions and on objections to the admission of evidence.TheBoard hasreviewedthe rulingsof theTrial Examiner and finds thatno prejudicialerrors werecommitted.The rulings are hereby af-firmed.Allof the aforesaid motions to dismiss the amended petitionsand the proceedings are hereby denied.Pursuantto application duly made by Lantz,Loew's, Katz, andSchlesinger,leave was grantedby theBoard to all parties to submitbriefs herein.On August21 a brief was submitted by Katz andSclsinger.Subsequentto thehearing itwas stipulatedand agreed . by andbetween theGuild and The Societyof Motion PictureFilm Editors,an unaffiliated labor organization,that the Guildin these proceed-ings does not claim jurisdiction over, nor claimto be thebargainingrepresentativefor, the cartooneditors, assistant editors, and filmlibrariansemployed by the Companies ; that theBoard may excludesaid classificationsof employees from the unit to be represented bythe Guild; that the stipulationcovering said matters shall be madea part of the record; and that saidmatters maybe considered bythe Board as evidencein these proceedings.The original stipulationwas lodged with the Board on September2, and theBoard herebydirects the filinginstanterof said stipulation as part ofthe recordherein.SaidSociety shall be deemed to have appeared in these pro-ceedings solely for the purposesof said stipulation.Upon the entire record in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESA. Loeic'sLoew's Incorporated is a Delaware corporation,engaged inthe pro-duction, sale,and distributionof motion pictures,including animatedmotion picture cartoons.Its principal place of business is at CulverCity,California. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn December 31, 1937, Loew's became the successor to Metro-Goldwyn-Mayer Corporation, a corporation hereinafter referred toasM. G. M., and in consequence the motion picture producing busi-ness and property theretofore operated by M. G. M: at Culver City hasbeen operated by Loew's ever since that date.At the hearing Loew'sand the Board stipulated and agreed in substance that for the purposeof determining the jurisdiction of the. Board herein over Loew's andits busines's, the Board might find as facts concerning the businessof M. G. M. during the fiscal year of 1937 the facts which the Boardfound in that connection inMatter of Metro-Goldwyn-Mayer Studios,and Motion Picture Producers Assn., et al.,andScreenWriters'Guild, Inc.,Cases Nos. R-402 to R-420, inclusive ,4 with the reserva-tion, however, that such facts, if so found, would pertain only to thegeneral business to which Loew's has succeeded, as aforesaid, andwould have no specific relationship to the present conduct of Loew's'so-called "animated cartoon department."Upon this stipulation andagreement, and upon the record, we find the following facts with'respect, to the motion picture producing business of Al. G. M. in thefiscal year of 1937:M. G. M. during.the fiscal year of 1937 purchased its filmfrom three distributing companies located in California. Thesethree companies, J. E. Brulatour, Inc., Smith & Aller, Ltd., andG. King Charney, are the exclusive distributors, respectively, ofEastman Kodak film manufactured in Rochester, New York, Du-pont film manufactured in Parlin, New Jersey, and Agfa filmmanufactured in Binghamton, New York. Both J. E. Brulatour,Inc., and Smith & Aller, Ltd., carry inventories of film in theirCalifornia, warehouses.Agfa film is shipped to a Californiawarehouse of Agfa and there purchased by C. King Charney inamounts determined by the sales requirements of that company.The amount of film, measured in feet, bought by M. G. M. fromthese distributors, during the periods of time indicated, is asfollows :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were madeEBrulatourIncJ(155,700,000 positive------000 negative7500August 1, 1936,to August 1,.______________,.Smith & AllerLtd______________,,9,960,000 Canadian-___________f19,415,623positive_____________1937.September 1936, to August 30,_______________,11,056,249 negative______________1937.C. King Charney28400 infra-redSeptember 1, 1936, to Septem-_________________,________________her 1, 1937.4Matter of Metro-Goldwyn-Mayer Studios,and Motion Picture Producers Assn., et at.;andScreen Writers' Guild, Inc.,7 N. L. R.B., 662, 672et seq. WALTER LANTZ PRODUCTIONS221Among the purchases of M. G. M. were otherarticles pur-chased from concerns located in California whose stock of sucharticles either entirely or to a substantial extent originated out-side ofCalifornia..Articles purchased in substantial quantitiesby M. G. M. from distributing companies, 75 per cent or moreof whose stock of such articles originated in States other thanCalifornia, were Douglas fir, white and sugar pine, and hard-wood from the Globe Lumber Company, hardware from theUnion Hardware & Metal Company and from the CaliforniaHardware Company, and theatrical and drapery fabrics fromDazians, Inc.M. G. M. also bought photographic supplies fromEastman Kodak Stores, Inc.The Eastman Kodak - Companysupplieswhich that distributing company sellscome fromRochester, New York.During the fiscal year ending September 1, 1937, M. G. M.spent approximately $29,500,000 in the production of motionpictures.It produced 41 feature-length pictures and 43 shortsubjects.During -the fiscal year it made 11,230 prints offeature-length pictures, of which 10,223 were shipped out of theState of California.It also made 7,547 prints of short subjects,of which 6,872 were shipped out of California.As set forth above, Loew's on December 31, 1937, succeeded to themotion picture producing business of M. G. M. at Culver City, andhas sinceconducted that business.There is no showing that thenature and character of this business, its extent, and its relationshipto and effect upon interstate commerce, as found above, have under-gone any substantial change since that date.We presume, and wefind, that the interstate character of this business as presently en-gaged in by Loew's is substantially the same as the interstate char-acter of the business existent prior to December 31, 1937.Loew's animated motion picture cartoons, both in "black-and-white" and "Technicolor," are produced in Loew's animatedcartoon.department at Culver City.About 15 cartoon negatives are thereproduced each program year.During the 1937-38 program yearapproximately 300 prints of 11 negatives were made in black-and-white and were shipped and distributed from Culver City to pointsthroughout the United States and foreign countries, for purposesof theatre exhibition.Loew's also produced in that program year,and proposes to continue producing, cartoon negatives for reproduc-tion in Technicolor.The Technicolor film negatives thus producedare developed and prints thereof are made on order of Loew's by theTechnicolor Motion Picture Corporation, herein called the Techni-color Company,at itslaboratories in Hollywood, California, and inLondon,England.On Loew's order, the Hollywood laboratory of the 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDTechnicolor Company made in the 1937-38 program year approxi-mately 325 Technicolor prints from two cartoon negatives made byLoew's, and these prints were distributed by the Technicolor Com-pany on Loew's order throughout the United States and in foreigncountries.During the period from September 1938 until the time ofthe hearing the Technicolor Company on Loew's order also madeapproximately 325 prints of each cartoon negative delivered to it byLoew's, and distribution of these prints, likewise on Loew's order,was made during that -period by the Technicolor Comparly'as "follows200 prints of each cartoon to points throughout the United States andCanada, 100 to points in foreign countries other than England, and 25to points in the British Isles.Such distribution is regularly made bythe Technicolor Company from its laboratories to the same exchangeswhich received Loew's black-and-white cartoons.During the periodfrom September 1938 until the time of the hearing Loew's made fourblack-and-white and five Technicolor cartoon negatives which weredeveloped and printed, and the prints of which were distributed, inthe manner and by the agencies above described.At least 90 production workers areelriplgyed:-by::Lw?s 'in.;itsanimated cartoon department.B. LantzWalter Lantz Productions is engaged in the production and saleof animated motion picture cartoons. Its principal place of businessis at Universal City, California.The film negatives of all cartoonswhich Lantz produces are sold and delivered by it to UniversalPictures Co., Inc., a corporation.Delivery is completed, and titlepasses to the transferee, at Universal City, California. In turn,Universal makes prints from these negatives and through its motionpicture distribution system regularly distributes the prints to pointsin every State of the United States, in Canada, and in foreign coun-tries, for theatre exhibition."Since Lantz's negatives have been and are made only for Universal, and since interstate and foreign distribution of the prints there-from has been and is contemplated and undertaken by Universal,Lantz's business necessarily has been and is carried on as an in-tegrated functional unit of a Nation-wide and international businessenterprise operated by Universal for the distribution of motion6Lantz does not distribute,-lease, or dispose of the negatives of animated motion picturecartoons,or any prints thereof,in any manner whatsoever,except as above stated. Itconducts no activities outside the county of Los Angeles,California.Universal approvesthe stories for use in cartoon production by Lantz, but exercises no control over the pro-duction itself.Universal has no proprietary interest in the business of Lantz, nor hasLantz any such interest in the business of Universal,and Lantz exercises no control overUniversal's distribution of Lantz's product. WALTER LANTZ PRODUCTIONS223pictures.The regular marketing and distribution of the cartoonsoriginating with Lantz in which Universal is so engaged constitutetrade and commerce among the several States, and between theStates and foreign countries; and Lantz's regular production con-stitutes an indispensable contribution to such commerce.The cessa-tion of Lantz's production because of a strike or other form ofindustrial strife or unrest would necessarily result in the cessationof,,.thei,rnovenlent ofthe.cartoons in the interstate and foreign com-merce which both Lantz and Universal contemplate.Lantz used in the course of its production during the past yearapproximately $3,100 worth of materials and supplies, all of whichitobtained from sources located within the State of California.During the last program year 24 one-reel cartoons were produced forUniversal, and the film negatives thereof delivered to Universal, byLantz.About 71 persons are regularly employed by Lantz, andcertain other persons are employed on a "per picture" basis.C. SchZesinger and KatzLeon Schlesinger is an individual proprietor engaged in the pro-duction and sale of animated motion picture cartoons and using thetrade name,. Leon Schlesinger Productions, in such business.Allhis production operations are carried on at a studio in Los Angeles,California, where he regularly employs approximately 128 persons.Raymond Katz is an individual proprietor engaged in the produc-tion and sale of animated motion picture cartoons and using the tradename, Raymond Katz Studio, in such business.All his productionoperations are carried on separately from those of Schlesinger, butin a building on the same lot with the one occupied by Schlesinger.°Katz regularly employs approximately 34 persons.For some 9 years Schlesinger and Warner Bros. Pictures, Inc.,herein calledWarner, have had a contract providing for the sale ofcartoon-,negatives, by, Schlesinger toWarner.The contract is still inforce.During the 1937-38 program year Warner purchased 38 car-toon negatives from Schlesinger pursuant to this contract. In makingup the quota of cartoon negatives regularly supplied under the con-tract Schlesinger includes the entire output of Katz, which Schle-singer regularly purchases from Katz. In the 1937-38 program year10 cartoon negatives were purchased by Schlesinger from Katz.Allthe cartoon negatives produced by Schlesinger and Katz are thussold by Schlesinger to Warner and are delivered at its place of busi-ness in California.Prints from these negatives are made or caused$ Schlesingerregularlyfinances thepay roll of Katz inadvance of actual production,but has nothingto do with the directionof Katz's employees,has no interest in its busi-ness, and does not supervise its stories or give any instructions as to its production. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDto be made by Warner and distributed or caused to be distributed byit throughout the United States and to foreign countries.Duringthe 1937-38 program year approximately 93 per cent of the prints somade from the Schlesinger-Katz negatives were shipped and distrib-uted for theatre exhibition to points in the United States outside ofCalifornia and to points in foreign countries,and approximately 7per cent to points within California.Schlesinger,like Loew's,makes some cartoon negatives for repro-duction in Technicolor and some for reproduction in black-and-white.The Technicolor negatives are regularly sent by Schlesinger to theTechnicolor Company laboratories in Hollywood for developing, andthe black-and-white negatives direct to Warner's laboratories in Hol-lywood for the same purpose.Katz makes only black-and-whitecartoons,the negatives of which it likewise sends to Warner for devel-oping.Schlesinger adds sound effects to Katz's cartoons.Cuttingand editing are done by Schlesinger and by Katz under Warner'sdirection,butWarner exercises no general supervision over theproduction.Schlesinger'scartoons are issued under the trade name,MerrieMelodies,and Katz's cartoons are issued tinder the trade name,LooneyTunes.Both trade names are registered in the United States PatentOffice.Schlesinger also occasionally makes cartoons in his own studiounder the latter trade name. Schlesinger's letterhead gives no inde-pendent address for Schlesinger,but gives only the address of Warner,viz, "Warner Bros.Studios, 1351 N. Van Ness Ave., Hollywood, Cal."At the hearing Leon Schlesinger testified,and we find,that his placeof business is at that address.Schlesinger's letterhead also displaysprominently the two registered trade names;MerrieMelodies andLooney Times,and the legend, "Distributed by Warner Bros." Schle-singer's contract with Warner precludes the use of these two registeredtrade names in any business except that done with Warner.Apartfrom the afore-mentioned business of SchlesingerwithWarner, Schle-singer produced some occasional"animations"for inclusion in featurepictures for other companies.However,this constituted only a verysmall percentage of Schlesinger's business.Warner has no proprietary interest in Schlesinger's or Katz's busi-ness or studio, nor has Schlesinger or Katz any such interest in thebusiness or studio of Warner.After selling and delivering the car-toon negatives to Warner in California,Schlesinger takes no part inWarner's distribution of the prints made from them.It is apparent that the animated cartoon business of Schlesinger andKatz is carried on, like that of Lantz in relation to Universal, as anintegrated functional unit of a national and international motionpicture marketing and distributing enterprise,in this instance thatofWarner.What we found above in connection with the business WALTER LANTZ PRODUCTIONS225of Lantz, both as to its contribution to interstate and foreign com-merce and as to the effect on such commerce of stoppages of Lantz'sproduction caused by industrial strife, applies equally to the busi-nesses of Schlesinger and of Katz, and we so find.We do not regardit as material that Katz does not sell its entire output to Warnerdirectly, but only through Schlesinger.Katz, as well as Schlesinger,contemplates interstate and international distribution of his cartoonsby Warner.Schlesinger and Katz each purchases within the State of Californiaall the supplies and materials which they use in the course of pro-duction.Only a small percentage of Schlesinger's and Katz's costof production, however, is for raw materials.II.THE ORGANIZATIONS INVOLVEDScreen Cartoon Guild is a labor organization unaffiliated with anynational or other labor organization. It admits to membership "anyperson employed in a motion picture studio in the animation depart-ment thereof, with the exception of supervisory, clerical and main-tenance employees."Among those eligible to membership are direc-tors, story men, model designers and layout men, character layoutartists, background artists, animators and assistant animators, inbe-tweeners, checkers and tracers, opaquers, cameramen, and cell washers.Employees of each of the Companies who are members of the Guildconstitute separate sections of its organization, each of which desig-nates a representative to the executive board of the Guild.The sec-tions do not have their own officers.Meetings of the entire Inember-ship are held from time to time, although the sections usually meetseparately.International Photographers Local 659 of the International Allianceof Theatrical Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada is a labor organization char-tered by International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States,and Can-ada, a labor organization affiliated with the American Federation ofLabor.The Photographers' Local admits to membership all firstcameramen, second cameramen, assistant cameramen, still camera-men, industrial cameramen, and any other employees doing photo-graphic work in motion picture studios.International Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, Local683, is a labor organization also chartered by International Allianceof Theatrical Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada. The Laboratory Technicians'Local admits to membership laboratory technicians. 226DECISIONS OF -NATIONAL -LABOR RELATIONS BOARDThe Society of Motion Picture Film Editors is a labor organizationunaffiliated with any national or other labor organization. It admitsto its membership cartoon editors, assistant cartoon editors, and filmlibrarians.'III.THE QUESTIONS CONCERNING REPRESENTATIONIn January 1938 the Guild - informed Lantz by -letter-that themajority of Lantz's employees had designated the Guild their repre-sentative for purposes of collective bargaining with that employer inregard to wages, hours of service, and other working conditions, andrequested that a meeting for such purposes be held by Lantz with acommittee of the Guild.Lantz made no reply to this request.On March 15, 1939, the Guild in a letter to Loew's stated that amajority of Loew's employees engaged in animated cartoon produc-tion had designated the Guild as their sole collective bargainingrepresentative, offered proof of that fact, and requested that a meetingbe ; held. for the purposes of, according the Guild recognition as .suchrepresentative and of engaging in collective bargaining.On May 15the parties met, but Loew's questioned the appropriateness of theunit which the Guild claimed to represent and stated that until thisquestion was resolved by the Board Loew's would not recognize ordeal with the Guild as the bargaining representative of its employees.On May 16 the Guild again requested Loew's by letter addressed toits counsel to grant the Guild recognition as the exclusive collectivebargaining representative of employees engaged in the production ofanimated cartoons.Loew's has not granted recognition to the Guildnor taken any steps to bargain with it.On December 13, 1937, the Guild requested Schlesinger and Katz torecognize it. as the exclusive collective bargaining representative oftheir respective employees and to negotiate a collective agreementwith it as such representative.Thereafter these employers eachexpressed the opinion that they were not subject to the Act andrefused to grant recognition or engage in collective bargaining withthe Guild.We find that questions have arisen concerning the representation ofemployees of Lantz, of Loew's, of Katz, and of Schlesinger.IV. THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCEWe find that each of the questions concerning representation whichhas arisen, occurring in connection with the respective operations of7We infer this fact from the stipulation, heretofore referred to, between this organiza-tion and the Guild, with respect to the exclusion of these classes of employees from theallegedbargaining unit. WALTER LANTZ PRODUCTIONS227each of the Companies described in Section I above, has a close, inti-mate,and substantial relation to trade, traffic, and commerce amongthe several States, and between the States and foreign countries, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSThe petitions, as finally amended, allege' that a unit appropriate forthe purpose of collective bargaining with each of the Companiesconsists of "all production employees in the cartoon department [ofsuch employer] including the following classifications:: directors;story men; model designers ; layout men ; character layout artists ;background artists; animators; assistant animators; inbetweeners;checkers; tracers; s opaquers; 9 cameramen; and cell washers, andexcluding all clerical and supervisory employees."At the hearing it was stipulated and agreed by the Board, theGuild, and Loew's, that the production workers employed by. Loew'sin its animated cartoon department comprise the following classifi-cations : directors, story men, model designers, layout men, characterlayout artists, background artists, animators, assistant animators,inbetweeners, checkers, tracers,' opaquers,9 cameramen, and cell wash-ers.A similar stipulation and agreement made by the Board, theGuild, and Lantz at the hearing provided that the production employ-ees of Lantz include the same classifications, excepting model design-ers and character layout artists.Likewise, the Board, the Guild ,1Schlesinger, and Katz stipulated and agreed that production employ-ees at the Schlesinger and Katz studios, respectively, include thesame classifications as at Loew's, excepting that Katz has no modeldesigners, and neither employer has character layout artists.Thework usually done by employees in that classification is performed atthe Schlesinger studio by directors.Production of animated motion picture cartoons involves the inven'tion of a story, usually humorous in subject and adaptable to animatedcartoon exhibition, the creation and drawing of an extended sequenceof cartoon pictures or drawings portraying the story in "animationeffects,"'and the photographing of these pictures or drawings upon areel of motion picture film.The "idea" for a story may originatewith anyone.The director and the story man develop the idea intoa story suitable for screen projection within the allotted time forexhibition.The layout man works with the director and the storyman from the outset.He plans the scenic background or "layout"of the story upon which the "animation" will eventually be super-8 Also known as inkers.9 Also knownas painters. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDposed.Character layout artists make sketches of the characters.When the story and the layout are completed, the director arrangesfor the animators and background artists to assume their work.Withrespect to the animators, the director will assign a particular char-acter in the story to one of them, who then will make the first guidingdrawings of the part played by that character.For example, theanimator may draw a character with a hand in a given position andthen repeat the drawing with the hand in another position to whichit is to be portrayed as moving.When the animator has finished hiswork, the assistant animator and the inbetweener will take over thecompletion of the series of drawings thus begun. In the mentionedillustration the assistant animator will proceed to make additionaldrawings showing graduated changed positions of the hand betweenthe two "extreme positions," and the inbetweener will finish the seriesof drawings necessary to create the illusion of motion when theentire series of pictures eventually is shown in rapid, succession.Meanwhile, the background artists will have drawn the backgroundscenes in which the characters are to move.After the character andbackground drawings are completed, the checkers examine the draw-ings for possible flaws in arrangement.When this is done, thedrawings of characters are sent to the tracers and opaquers, whotrace the character drawings on celluloid and fill in the blackened orcolored portions of the drawings as indicated by the model designer.`The celluloids, commonly termed "cells," together with the back-ground drawings, are then sent to the camera department, wherethe cells are superposed upon the background drawings and thusphotographed upon the motion picture film.When the series ofdrawings has, been photographed, the celluloids are cleaned by thecell washers for future use.It is apparent that marked functional interdependence exists inthe work of all these employees.All are skilled workmen, and therecord shows some interchangeability in the positions they occupy.Thus the animators at times work as directors, and contrariwise.AtSchlesinger, as noted, the directors regularly perform the work ofcharacter layout artists.There is a showing also that workers in theless skilled positions advance to those requiring greater skill.Whilethe workers of lesser skill, such as inbetweeners, tracers, opaquers,and cell washers, are paid by the Companies on an hourly basis ratherthan on the weekly basis upon which the employees in the othermentioned classifications are paid, we do not believe this differentia-tion sufficient to outweigh the consideration to be given to the mutual-ity of interest necessarily existent among all -employees where suchfunctional coherence and interchangeability of work and positionobtain. WALTER LANTZ PRODUCTIONS229There is no dispute among the Companies and the labor organiza-tions involved as to the appropriateness in general of the respectivealleged units for purposes of collective bargaining.The units aresubstantially the same as that found to be appropriate by the Boardin another representation case recently decided, involving the ani-mated motion picture cartoon industry."'We find these units to be,in general, appropriate for the purposes of collective bargaining.Inview of the stipulations and agreements, heretofore mentioned, be-tween the Laboratory Technicians' Local and the Guild, and betweenThe Society of Motion Picture Film Editors and the Guild, we shallexclude laboratory technicians, cartoon editors, assistant cartooneditors, and film librarians from the units.There are some conflicts,however, as to whether certain classifications of employees should beincluded within or excluded from the alleged units.We shall discussthese conflicts separately.Directors; Department heads at SchlesingerThe Companies contend that directors are improperly includedwithin the alleged units.The basis of this contention is not clear butpresumably concerns certain supervisory powers which these em-ployees exercise.The directors at all the Companies have the rightto recommend hiring and discharge, but are without authority toemploy or discharge.Final decisions with respect to hire and tenureof employment rest with the respective - proprietors themselves atLantz andd'dt Katz, with one Quimby, the "head of the studio," atLoew's, and with Schlesinger himself or his "assistant to the pro-ducer," one Binder, at Schlesinger.Further, the work of the directors involves to a certain extent planning and supervision of thework of other employees.What we have said heretofore concerning the interdependence ofwork and interchangeability of position in motion picture cartoonproduction and the substantial productive functions therein per-formed by the directors demonstrates that despite their supervisory.duties directors have interests as employees which relate them mostclosely to the other production workers.As stated above, the di-rectors are eligible to membership in the Guild, and that organizationis the only one which claims jurisdiction over them in these proceed-ings.The Guild desires the inclusion of directors in the units.Under these circumstances we are of the opinion that directorsproperly come within the alleged units."10Matter of Walt Disney Productions, Ltd.,andFederationof Screen Cartoonists;MatterofWalt DisneyProductions,Ltd.,andTheSociety of Motion Picture Film Editors,13N. L. R. B. 885.31 SeeMatter of Southern Chemical Cotton CompanyandTextileWorkers OrganizingComhnittee,3 N. L. R. B. 869, 874;Cf.Matter of Fleischer Studios, Inc.andCommercial 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchlesinger apparently claims that the heads of his various depart-ments,viz.,story, animation, inbetween, background, inking andpainting, and camera departments, should be excluded from the unitalleged to be appropriate for his employees.These departmentalheads have the right to recommend the hiring and discharge of em-ployees in their respective departments.What production work, ifany, they engage in or what the character of their supervisory, func-tions is, does not clearly appear and can only be inferred 'from theirrespective designations, such as "head animator."They are eligibleto membership in the Guild, and the Guild requests that all produc-tion employees in the respective classifications be included in the unit.For reasons set forth above in connection with our decision to in-clude directors in the appropriate units, we think the departmentalheads of Schlesinger should be included in the Schlesinger unit.12None of the other Companies claims that the heads, if any, of hisor its respective departments in animated motion picture cartoonproduction should be excluded from the units.Producer-directors at Loew'sLoew's contends that two producer-directors, Harmon and Ising,whom it employs, should not be included within the unit alleged tobe appropriate for its employees.These two employees enjoy thetitle of "producer-director" and customarily obtain "screen credit,"ise.,the inclusion of their names with the company title on thefinished cartoon film.The record does not show that they possess anyproprietary interest in Loew's business or exercise official authority.We are not satisfied from the record that their functions are suf-ficiently differentiated, if at all, from those of the other directors towarrant our excluding them from the unit on that ground.However,they are not eligible to membership in the Guild, and the Guildassumed the position at the hearing that they were not within theappropriate unit.In view of this consensus as between the inter-ested employer and the Guild, we shall exclude them.At the studiosof Lantz, of Schlesinger, and of Katz the only producers are theproprietors themselves.Artists d Designers Union-American Federation of Labor, 3N. L. R. B. 207. In thatcase the Board decided that certain production employees engaged in supervisory capacitiesshould be excluded from a unit there found to be appropriate, composed of productionworkers employed in an animated motion picture cartoon business. It did not appearin that case that these supervisory employees were eligible to membership in the petition-ing union, nor that it desired their inclusion in the unit, nor that their productive work,was as closely related to the work of other production employees as is true in the presentcase."SeeMatter of Lidz Brothers, IncorporatedandUnited Wholesale Employees, (LocalNo. 65), 5 N. L. It. B. 757, 760. WALTER LANTZ PRODUCTIONSCellWashers231The Companies ask that cell washers be excluded from the respec-tive alleged units.Cellwashers are relatively unskilled workers.As heretofore set forth, these employees are eligible to membershipin the Guild, and the Guild desires their inclusion in the units.Wesee no persuasive reason for excluding the cell washers from a pro-ductionn.,uinit. such,:<as that -herepnoposed.The fact that they possess,-,-.less skill than other workers does not warrant their exclusion from aunit composed of production employees.Cameramenat Loew'sThe Photographers' Local claims jurisdiction over all employeesof Loew's engaged in photographic work in its cartoon departmentand in other departments. It does not claim to represent cameramenemployed by Lantz, Schlesinger, or Katz. Its intervention in theseproceedings is solely for the purpose of opposing the inclusion,within the alleged unit of Loew's employees, of the cameramen em-ployed in Loew's cartoon department.The record shows that thePhotographers' Local has never bargained collectively on behalf ofthese cameramen, and that they are not members of that union.TheGuild claims that the cameramen presently employed by Loew's inthe cartoon department are members of the Guild and as such havedesignated it their bargaining representative. It is shown thatLoew's cartoon department occupies a separate building across thestreet from the principal studio lot, and that the cartoon cameramenwork in that building.We are of the opinion that cameramen em-ployed by Loew's in its cartoon department are properly includedwithin the alleged appropriate unit.Loew's animated cartoon pro-duction business constitutes a sufficiently distinct enterprise to war-rant the determination, on that basis, of the propriety of includingcartoon cameramen within the unit.Since there is no claim that thecameramen employed by other Companies are improperly within therespective alleged units, we shall include them.Schlesinger employees vender individual contractsSchlesinger contends that certain of his employees, 47 in number,should be excluded from the unit of his employees alleged to be ap-propriate, for the reason that each of said 47 employees has made'an individual contract of employment with Schlesinger coveringwages and other working conditions.Some of these contracts wereexecuted prior to the passage of the Act.Although the dates ofexecution and provisions for salary differ in the various contracts.24T383-40--vol. 16--16 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDallcontracts embody substantially the same- general provisions.Each provides for an initial 6-month term of exclusive employment,with options in the employer to renew the contract at the termina-tion of successive 6-month periods thereafter.Compensation isstated.Provision is made for the assignment to the employer,ofthe property interest in all creative work of the employee accom-plished during the period of employment, for the loan or transferof the employee's services to another employer, and for other mat-ters.Schlesinger's contention rests on the assumption that there isno need for including the 47 employees within a unit established forthe purposes of.collective bargaining, since they already have bar-gained with their employer.We see no merit in this contention.These employees are entitled to collective representation.There aremany matters concerning working conditions not covered by theindividual contracts, which .they together with the other-employees`in the alleged unit may desire to make a,common subject of collectivebargaining with the employer.These employees may desire to pre-sent collective requests for changes or modifications in the terms oftheir individual contracts through the collective bargaining repre-sentative of all employees in the alleged unit, and use the collectivestrength of all employees to accomplish that end.These 47 em-ployees, and other employees under individual contract with any ofthe Companies are not by virtue of such a contract to be excludedfrom the alleged units.13We find that all production employees of Walter Lantz Produc-tions, including the following classifications : directors, story men,layout men, background artists, animators, assistant animators, in-betweeners, checkers, tracers, opaquers, cameramen, and cell washers,and excluding all clerical and supervisory employees, laboratorytechnicians, cartoon editors, assistant cartoon editors, and film librarians, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of said em-ployer the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.We find that all production employees in the animated cartoondepartment of.Loew's Incorporated, including the followingclassifications : directors, storymen, model designers, layout men,character layout artists, background artists, animators, assistantanimators, inbetweeners, checkers, tracers, opaquers, cameramen, andcellwashers, and excluding all clerical and supervisory employees;producer-directors, laboratory technicians, cartoon editors, assistantcartoon editors, and film librarians, constitute a unit appropriate for13Cf.Matter of Metro-Goldwyn-Mayer Studios,and Motion Picture Producers Assn.,et al.andScreenWriters' Guild,Inc., 7 N.L. R. B. 662, 697;Matter of The Gates RubberCompanyandDenver Printing Pressmen and Assistants Union No. 40, and Denver Typo-graphical Union,No. 49,8 N. L. R.B. 303, 306. WALTER LANTZ PRODUCTIONS233the purposes of collective bargaining, and that said unit will insureto employees of said employer the full benefit of their right-to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.We find that all production employees of Raymond Katz Studio,including the following classifications : directors, story men, layoutmen, background artists, animators, assistant animators, inhetween-ers, checkers, tracers, opaquers, cameramen, and cell washers, andexcluding all clerical and supervisory employees, laboratory tech-nicians, cartoon editors, assistant cartoon editors, and film librarians,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of said employerthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.We find that all production employees of Leon Schlesinger Pro-ductions, including' the following classifications: directors, storymen,,. model';' designers, layout 'men; background artists, animators,assistant animators, inbetweeners, checkers, tracers, opaquers, cam-eramen, and cell washers, and excluding all clerical and supervisoryemployees,14 laboratory technicians, cartoon editors, assistant cartooneditors, and film librarians, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of said employer the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe'policies'of the- Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Guild does not request a certification of representatives uponthe record.The secretary of the Guild testified that at the time.ofthe filing of the original petition regarding employees of Lantz theGuild had approximately 60 members at Lantz's studio; that at thetime of the filing of the first amended petition with respect to Loew'sand at the time of the hearing the Guild had approximately 90members at Loew's animated cartoon department; and that at thetime of the hearing the Guild had approximately 80 members atSchlesinger's studio and approximately 30 members at Katz's studio.The number of members thus claimed would in each instance con-stitute a majority of the employees within the respective units foundto be appropriate.There is evidence of a recent defection fromthe Guild among some of its members at Lantz's studio.Under the circumstances we believe that the questions concerningrepresentation which have arisen can best be resolved by elections bysecret ballot.We accordingly shall direct that such elections be held,14Department heads are,however,to be included. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThose employees of the respective Companies who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, including employees who did not workduring such pay-roll period because they were ill or on vacation, orwho were then or have since been temporarily laid off, but excludingthose persons who have since quit or been discharged for cause, shallbe eligible to vote.With- respect to employees u under individual,,, contracts with anemployer, which provide for an assignment of the services of theemployee,we have recently determined the eligibility of suchemployees to vote in elections, as follows :any ... [employee] who, pursuant to such an assignment,is rendering service on the date which determines the eligibilityof voters, to a company other than that with which he has hiscontract, shall be permitted to vote with ... [other persons]employed by the Company with which he has contracted. Such.. [employee] shall not, however, participate in the electionamong . . . [persons] employed by the company to which he hasbeen assigned at such time.'-We adhere to this rule. The eligibility of those employees ofSchlesinger who have signed individual contracts, and of employeesof the other Companies under contracts making similar provision,,shall be governed by this rule.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre..sentation of employees ofWalter Lantz Productions, of Loew'sIncorporated, of Raymond Katz Studio, and of Leon SchlesingerProductions, respectively, within the meaning of Section 9 ;(c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees of Walter Lantz Productions, includ-ing the following classifications : directors, story men, layout men,,background artists, animators, assistant animators, inbetweeners,.checkers, tracers, opaquers, cameramen, and cell washers, and exclud-ing all clerical and supervisory employees, laboratory technicians,.cartoon editors, assistant cartoon editors, and film librarians, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor Relations.Act,15Matter of Metro-Goldwyn-MayerStudios,and Motion Picture ProducersAssn.,et at-andScreenWriters'Guild, Inc.,7 N.L. R. B. 662, 699. -WALTER LANTZ PRODUCTIONS2353.All production employees in the animated cartoon departmentof Loew's Incorporated, including the following classifications : direc-tors, story men, model designers, layout men, character layout artists,background artists, animators, assistant animators, inbetweeners,checkers, tracers, opaquers, cameramen, and cell washers, and ex-cluding all clerical and supervisory employees, producer-directors,laboratory technicians, cartoon editors, assistant cartoon editors, andfilm ibrarians, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.4.All production employees of Raymond Katz Studio, includingthe following classifications : directors, story men, layout men, back-ground artists, animators, assistant animators, inbetweeners, checkers,tracers, opaquers, cameramen, and cell washers, and excluding allclerical and supervisory employees, laboratory technicians, cartooneditors, assistant cartoon editors, and film librarians, constitute aunit appropriate for the purposes of collective bargaining, withinthe ^meaning^of--Section 9 (b) of-the,-National Labor:. Relations- Act.5.All production employees of Leon Schlesinger Productions,including the following classifications : directors, story men, modeldesigners, layout men, background artists, animators, assistant ani-mators, inbetweeners, checkers, tracers, opaquers, cameramen, andcellwashers, and excluding all clerical and supervisory employees,,,laboratory technicians, cartoon editors, assistant cartoon editors, andfilm librarians, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning. of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy,, virtue of. and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purposes of collective bargaining,a separate election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of Elections, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject to11 See footnote 14. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle III, Section 9, of said Rules and Regulations, among em-ployees in each of the following described groups who were employedby the respectively named Company during the pay-roll period ofsuch Company next preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, or who were then or have since beentemporarily laid off, but excluding those persons who have sincequit or been discharged for cause, to determine whether or not suchemployees desire to be represented by Screen Cartoon Guild for thepurposes of collective bargaining :(1)All production employees of Walter Lantz Productions, Uni-versal City, North Hollywood, California, including the followingclassifications : directors, story men, layout men, background artists,animators,assistantanimators, inbetweeners, checkers, tracers,opaquers, cameramen, and cell washers,; and excluding all clericaland supervisory employees, ^ laboratory technicians, cartoon editors,assistant cartoon editors, and film librarians.(2)All production employees in the animated cartoon departmentof Loew's Incorporated, Culver City, California, including the fol-lowing classifications : directors, story men, model designers, layoutmen, character layout artists, background artists, animators,assistantanimators, inbetweeners, checkers, tracers, opaquers, cameramen, andcellwashers, and excluding all clerical and supervisory employees,producer-directors, laboratory technicians, cartoon editors, assistantcartoon editors, and film librarians.(3)All production employees of Raymond "Katz Studio, LosAngeles, California, including the following classifications : directors,story men, layout men, background artists, animators, assistant ani-mators, inbetweeners, checkers, tracers, opaquers, cameramen, andcellwashers, and excluding all clerical and supervisory employees,laboratory technicians, cartoon editors, assistant cartoon editors, andfilm librarians.(4)All production employees of Leon Schlesinger Productions,Hollywood, California, including the following classifications : direc-tors, story men, model designers, layout men, background artists, ani-mators, assistant animators, inbetweeners, checkers, tracers, opaquers,cameramen, and cell washers, and excluding all clerical and super-visory employees '17 laboratory technicians, cartoon editors, assistantcartoon editors, and film librarians.17 See footnote 14. WALTER LANTZ PRODUCTIONS237ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyORDERED that the petitions and amended petitions for investigationand certification of representatives of employees of Universal Pic-tures Co., Inc., Universal City, North Hollywood, California, and ofemployees of Association of Motion Picture Producers, Inc., of Mo-tion Picture Producers & Distributors of America, Inc., and of PatCasey, all of Culver City, California, filed by Screen Cartoon Guild,be, and they hereby are, dismissed without prejudice.